Mister President,
Excellencies Ladies and Gentlemen, Heads of State and Heads of Government,
Mr. Secretary General,
Ladies and gentlemen,
Madagascar feels honoured at this moment when I take the floor to address our august Assembly, on behalf of His Excellency Mr. Andry RAJOELINA, President of the Republic of Madagascar, on behalf of the Malagasy People and on my personal behalf, on the occasion of this 75th General Assembly of our United Nations, during which we also celebrate its 75th Anniversary jubilee.
Mr. President,
I express my sincere congratulations on your election and wish you every success in leading this very special session, given the highly symbolic nature of the celebratory anniversary, as I said earlier, and the exceptional situation as a result of the COVID-19 pandemic, which the whole world is currently experiencing and fighting.
I also reaffirm our support for our Secretary-General in succeeding in carrying out his important mission in the service of the Member States.
Excellencies Ladies and Gentlemen,
Given the seriousness of the global spread of the COVID-19 pandemic and its incomparable impact on all humankind, which, among other things, has led to almost 1 million deaths worldwide, including 216 in my country, I would like to convey from this rostrum a message of solidarity, compassion and encouragement to all the nations and peoples of the world.
Indeed, we are celebrating the seventy-fifth anniversary of the United Nations in exceptional circumstances, separated from one another by distance, and we should see the manifestation of the world’s vulnerability as an opportunity to come closer together in our common faith in our collective future based on the human values of shared peace and prosperity, which inspire the Organization.
In the context of the uncertainty enshrouding our shared planet, where it is undeniable that individual pursuits and gains have hit a wall with regard to common sense and effectiveness, we should become aware of what is most important in the shared values of the Organization, such as unity, solidarity among peoples and cooperation among nations.
We should therefore reaffirm both our commitment to what brings us together and our rejection of what divides us. We could overcome the COVID-19 pandemic through solidarity and cooperation. Therein lies the vision and true and beneficial message that we could provide and receive from multilateralism.
Excellencies, Ladies and Gentlemen,
As at the very beginning of its 75-year history, the immediate challenges facing the United Nations remain immense, as we celebrate its milestone anniversary.
COVID-19, a shared threat, does not discriminate according to age, gender, religion or race.
The profound economic imbalances and social inequalities that we have continued to fight within the Organization have been aggravated by the health crisis.
The situation with regard to peace, international security and human rights has further deteriorated in some parts of the world.
Several national elections have had to be postponed because of the destabilization of democracy.
The economic crisis is widespread and the resulting social vulnerability has been significantly accentuated for millions of our peoples.
The unforeseen outbreak and virulence of COVID-19 has shed light on our collective shortcomings to deal with a common threat. That brings us back to the obvious need to rethink the scope and reach of the multilateralism that we are promoting so that all countries of the world can enjoy a shared source of resiliency with the appropriate tools for dealing with myriad crises like COVID-19 and avoid undoing decades of collective work within our Organization and various regional communities.
Excellencies, Ladies and Gentlemen,
Madagascar has addressed the pandemic to the best of its ability and with all means available in terms of awareness raising and taking action in order to optimally safeguard its population and strengthen national resilience in responding to the COVID-19 crisis.
Since the official March announcement of the COVID-19 pandemic in Madagascar, our country has very quickly implemented a multisectoral response strategy to better meet the challenges and their social, economic and environmental repercussions.
The national response was based on the following three main goals: first, to contain the spread of COVID-19 to contain the pandemic; secondly, assist vulnerable populations and effectively meet their basic needs; and, lastly, safeguard and stimulate the economy, while maintaining human capital and facilitating recovery.
In that regard, our major efforts were focused on establishing and strengthening governance in combating the pandemic, shoring up measures related to social protection and supporting economic resilience.
The response was rapidly rolled out with the adoption of major measures, such as the establishment of the Operational Command Centre at the national and regional levels and the deployment of multiple forms of social assistance to support families affected by the health crisis and vulnerable families.
Furthermore, the State has decided to help the private sector to safeguard jobs and the means of production through unprecedented tax cuts to support the various affected sectors so that they can better cope with the consequences of the health crisis through a range of various kinds of assistance, such as the provision of seeds and agricultural inputs to farmers and food packs to affected workers; ordering more than 5 million masks from free-enterprise and small private companies; the launch of a major public investment project for infrastructure; and supporting research and innovation in producing Covid-Organics (CVO), as an modified traditional remedy to effectively combat COVID-19.
Indeed, Madagascar has stood out with the development of CVO, which is the result of important research carried out by the Malagasy Institute of Applied Research (IMRA) — a logical consequence Madagascar’s recognized status as a sanctuary of world biodiversity with an extremely varied and rich traditional pharmacopoeia.
With its preventive and curative qualities, CVO undoubtedly enabled Madagascar to avert a human tragedy, as opposed to what tragically unfolded in many countries around the world with the spread of COVID-19, as Madagascar implemented the wide-scale distribution of the treatment in tandem with other multiple health-care and social measures.
During this ordeal, Madagascar did not struggle alone but benefited from the precious and substantial support of the international community and scientists from all walks of life, and I would like to express to all of them here, without exception, the deep gratitude of the Government and the people of Madagascar.
Finally, on behalf of His Excellency Mr. Andry Rajoelina, President of the Republic, I pay tribute, in particular to the entire medical corps in Madagascar, the defence and security forces, all the volunteers and all those involved in providing essential public and private services for their sacrifice and tireless service in caring for and treating the sick and protecting our fellow citizens and their property, while sometimes risking their own lives. Our findings show that the spread of COVID-19 is under control in Madagascar, as the recovery rate of confirmed cases is 93 per cent, with a 1.2 per cent mortality rate. May the entire Malagasy people also be warmly thanked for their conscientiousness and understanding throughout this difficult ordeal and sacrifice combined with patriotism that they have shown during this dark page of the history of the country and all other nations of the world.
Excellencies, Ladies and Gentlemen,
Madagascar believes that we must urgently make up for the time that the world has lost with regard to collective and synergistic deliberations and actions to deal with the effects of COVID-19.
In that regard, it has become imperative to: develop and promote a new concept involving new innovative response instruments fostering global, regional and local initiatives to come up with medical solutions, in particular treatments and vaccines; strengthen international cooperation in the area of health care to enhance the comparative advantages of every country in the multiplicity of models adapted to the level of technology and innovation of the countries concerned and advocate universal access to innovative practices and scientific data; and establish mechanisms for financing health-care systems.
Given the global health challenge posed by COVID-19, those proposals could be realized only through unprecedented cooperation among nations, the scientific and medical research community, the pharmaceutical industry and multilateral partners.
Excellencies, Ladies and Gentlemen,
Madagascar intends to catch up in terms of its development. Within that framework, large-scale priority measures are being taken in several areas, such as strengthening the fight against corruption, particularly at the level of public administration. As guarantors of good governance, the security and justice sectors are also being strengthened. Despite the impact of COVID-19 on our country’s resources, respect for the rule of law and the advancement of a responsible democracy are providing us with the momentum to hold senatorial elections in December 2020 as senators’ terms will end in January 2021.
Economic development and social progress remains our country’s the number- one priority, as only shared prosperity can beneficially effect the social welfare of our people and ensure a better future for our children.
Today, the international community stands together with us as a partner in our many initiatives to meet the important development challenges facing Madagascar. I take this opportunity to thank our partners for their full commitment to Madagascar and its people.
Excellencies, Ladies and Gentlemen,
The COVID-19 pandemic has highlighted the limits of multilateralism in terms of cooperation in the area of public health, which, as I mentioned earlier, must be imperatively rectified in a number of various and important spheres so that achieving the goals of the 2030 Agenda is not entirely jeopardized by the pandemic’s effects. In the light of our shared challenges, Madagascar calls for a new universal multilateral initiative through the adoption of a post-COVID-19 global agenda under the auspices of the United Nations.
Such an initiative, which could have a specific timeline, would be geared towards better delegating and coordinating all our multilateral commitments and actions to counter the major socioeconomic risks posed by the current health crisis, particularly on the most vulnerable economies.
Such an approach, which we hope will be more focused and dynamic, will enable us together to regain confidence in ourselves and breathe new life into the ideals of solidarity and multilateralism that bring us together within the Organization.
Today more than ever, it is the responsibility of every Member State of the Organization to adhere to the ideals of the Charter on which the UN was founded and strengthen its standing as the ideal framework for international cooperation to resolve major global problems, such as COVID-19. That is the basic condition necessary for successfully building the United Nations that we need in order to achieve the future we all want.
I wish every success to the work of the seventy-fifth session, and thank you for your attention.